 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDFruehauf Corporation and Lodge No. 778 of DistrictNo. 71 of the International Association of Machin-ists,AFL-CIO,and Local Union No. 552 of theInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America(Jointly).Case 17-CA-5486July 27, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSUpon a charge filed on February 8, 1973, and anamended charge filed on March 14, 1973, by LodgeNo. 778 of District No. 71 of the International Associ-ation of Machinists, AFL-CIO, and Local No. 552 ofthe International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America (Joint-ly), herein called IAM, Teamsters, or the Unions, andduly served on Fruehauf Corporation, herein calledthe Respondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 17, issued a complaint (and notice of hearing)on March 27, 1973, against Respondent, alleging thatRespondent had engaged in and was engaging in un-fair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing before an Administrative Law Judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices the com-plaint alleges, in substance, that for a number of yearsin the past, the Respondent has recognized, bargainedwith, and entered into successive collective-bargain-ing agreements with the respective Unions, in the re-spective units, as described in paragraph 4 of thecomplaint, the last of which collective-bargainingagreements expired on June 30, 1971; that both beforeand after June 30, 1971, the Respondent negotiatedwith the Unions with a view toward obtaining newcollective-bargaining agreements; that these negotia-tions resulted in collective-bargaining agreements be-tween the Respondent and the respective Unions, inthe respective units, which agreements were reachedafter August 14, 1971, at a time when the Respondentwas on notice that some kind of controls would re-main on the economy after the expiration of the wage-price freeze; and that since on or about January 1,1973, the Respondent has failed and refused, and con-tinues to fail and refuse, to implement, and to bebound by, the terms of the collective-bargainingagreements entered into after August 14, 1971. TheRespondent failed to file an answer to the complaint.On April 23, 1973, counsel for the General Counselfiled directly with the Board a Motion for OrderTransferring Proceeding to Board and for SummaryJudgment, with exhibits, based on Respondent's fail-ure to file an answer as required by Sections 102.20and 102.21 of the Board's Rules and Regulations, Ser-ies 8,as amended. Subsequently, on April 27, 1973,the Board issued an Order Transferring Proceeding tothe Board and Notice To Show Cause why the Gener-alCounsel's Motion for Summary Judgment shouldnot be granted. Respondent did not file a response tothe Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thonty in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatements operating as a denial. All allegationsin the complaint, if no answer is filed, or anyallegation in the complaint not specifically de-nied or explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to be admit-ted to be true and shall be so found by the Board,unless good cause to the contrary is shown.The complaint and notice of hearing served on theRespondent specifically stated that unless an answerto the complaint was filed within 10 days from theservice thereof "all of the allegations in the complaintshall be deemed to be admitted to be true and may beso found by the Board." As the Respondent had notfiled an answer within 10 days from the service of thecomplaint, and as no good cause to the contrary hasbeen shown, in accordance with the rule set forthabove, the allegations of the complaint herein aredeemed to be admitted to be true and are so found tobe true.'We shall, accordingly, grant the Motion forSummary Judgment.On the basis of the entire record, the Board makesthe following:Wilson & Sons,193 NLRB350, and cases cited therein.205 NLRB No. 11 FRUEHAUF CORPORATION79FINDINGS OF FACTin subparagraph (a)(2) by virtue of Section 9(a) of theAct.ITHE BUSINESS OF THE RESPONDENTThe Respondent, a Michigan corporation, is en-gaged at itsNorthKansasCity,Missouri,plant, theonly facility herein involved, in the manufacture, sale,service, and distribution of truck trailers and relatedproducts. In the course and conduct of its business,the Respondent annually sells goods and/or rendersservices valued in excess of $50,000 directly to cus-tomers located in States other than the State of Mis-souri, and annually purchases goods and/or servicesvalued in excess of $50,000 directly from supplierslocated in States other than the State of Missouri.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policiesof the Actto assert jurisdiction herein.11THE LABOR ORGANIZATIONS INVOLVEDLodge No. 778 of District No. 71 of theInternation-alAssociation of Machinists, AFL-CIO, and LocalUnion No. 552 of the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America (Jointly) are labor organizations withinthe meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Units(a)The following employees of the Respondentconstitute units appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:(1)All classifications of parts room employees atthe Respondent'sNorth KansasCity,Missouri,facto-ry service branch,excluding service and maintenanceemployees,clerical and all other employees.(2)All serviceand maintenance employees,includ-ing working foremen,at the Respondent'sNorthKansasCity,Missouri,factory service branch, ex-cluding clerical employees,parts room employees andsupervisory employees.(b)At all material times herein,Teamsters hasbeen,and still is,the exclusive collective-bargainingrepresentative of all the employees in the unit de-scribed above in subparagraph (a)(1) by virtue of Sec-tion 9(a) of the Act.(c)At all material times herein,IAM has been, andstill is, the exclusive collective-bargaining representa-tive of all the employees in the unit described aboveB. Respondent's Refusal To BargainSinceor about January 1, 1973, theRespondent hasfailed and refused, and continues to fail and refuse, toimplement, and to be bound by, the terms of thecollective-bargaining agreements entered into afterAugust 14, 1971.Accordingly, we find that, by the conduct describedabove, the Respondent has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forthin sectionIII, above,occurring in connection with its operationsdescribed in section 1, above,have a close,intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructingcommerceand the free flow of commerce.THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shall orderthat it cease and desist therefrom and take certainaffirmative action designed to effectuate the policiesof the Act.As the Respondent, since on or about January 1,1973, has failed and refused, and continues to fail andrefuse, to implement, and to be bound by, the termsof the collective-bargaining agreements entered intoafter August 14, 1971, we shall order that the Respon-dent bargain collectively in good faith with the dulydesignated and selected representatives of its employ-ees by implementing,and beingbound by,the termsof the collective-bargaining agreements entered intoafter August 14, 1971.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Fruehauf Corporationisan employer engagedin commercewithin themeaning of Section2(6) and(7) of the Act.2.Lodge No. 778 of District No. 71 of theInterna-tional Association of Machinists,AFL-CIO, and Lo-cal Union No. 552 of theInternational Brotherhood 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Teamsters, Chauffeurs, Warehousemen and Help-ers of America (Jointly) are labor organizations with-in the meaning of Section 2(5) of the Act.3.The appropriate units are:All classifications of parts room employees at theRespondent's North Kansas City, Missouri, factoryservice branch, excluding service and maintenanceemployees, clerical and all other employees, consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.All service and maintenance employees, includingworking foremen, at the Respondent's North KansasCity,Missouri, factory service branch, excluding cler-ical employees, parts room employees, and superviso-ry employees, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4.By refusing since on or about January 1, 1973,to implement, and to be bound by, the terms of thecollective-bargaining agreements entered into afterAugust 14, 1971, the Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) of the Act.5.By the aforesaid conduct, Respondent has inter-fered with, restrained, and coerced, and is interferingwith, restraining, and coercing, employees in the exer-cise of the rights guaranteed to them in Section 7 ofthe Act, and thereby has engaged in and is engagingin unfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, FruehaufCorporation, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Refusing to bargain collectively with the re-spective Unions, Lodge No. 779 of District No. 71 ofthe International Association of Machinists, AFL-CIO, and Local Union No. 552 of the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the exclusive repre-sentatives of all the employees in the respectiveappropriate bargaining units by failing and refusingto implement, and to be bound by, the terms of thecollective-bargaining agreements entered into afterAugust 14, 1971.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Implement, and be bound by, the terms of thecollective-bargaining agreements entered into afterAugust 14, 1971.(b) Post at its North Kansas City, Missouri, plantcopies of the attached notice marked "Appendix." 2Copies of said notice, on forms provided by the Re-gional Director for Region 17, after being duly signedby Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.2 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT refuse to bargain collectively withthe respective Unions, Lodge No. 778 of DistrictNo. 71 of the International Association of Ma-chinists,AFL-CIO, and Local No. 552 of theInternational Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America(Jointly) as the exclusive representatives of all theemployees in the respective bargaining units de-scribed below, by failing and refusing to imple-ment, and to be bound by, the terms of thecollective-bargaining agreements entered into af-terAugust 14, 1971.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL implement, and be bound by, theterms of the collective-bargaining agreements en- FRUEHAUF CORPORATIONtered into after August 14, 1971. The bargainingunits are:All classifications of parts room employees atthe Respondent's North Kansas City, Missou-ri,factory service branch, excluding serviceand maintenance employees, clerical and allother employees, constitute a unit appropriatefor the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.All service and maintenance employees, in-cluding working foremen, at the Respondent'sNorth Kansas City, Missouri, factory servicebranch, excluding clerical employees, partsroom employees, and supervisory employees,constitute a unit appropriate for the purposesof collective bargaining within the meaning ofSection 9(b) of the Act.81FRUEHAUF CORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 616-Two Gateway Center, Fourth atState, Kansas City, Kansas 64101, Telephone 816-374-4518.